656 S.E.2d 532 (2008)
In the Matter of John Houser PARKER.
No. S08Y0067.
Supreme Court of Georgia.
January 28, 2008.
Jonathan Winslow Hewett, William P. Smith III, General Counsel, State Bar of Georgia, Atlanta, for Appellant.
John H. Parker, Jr., Memphis, TN, for Appellee.
Jeffrey S. Ward, Chair, Review Panel, Brunswick, Other Party Representation.
PER CURIAM.
This disciplinary matter is before the Court pursuant to the Report and Recommendation of the Review Panel of the State Disciplinary Board which recommends that Respondent John Houser Parker, having been disbarred by the Supreme Court of Tennessee, be disbarred pursuant to Rule 9.4(b)(1) of the Georgia Rules of Professional Conduct.[1] See Bar Rule 4-102(d).
This disciplinary action arises out of Parker's misappropriation and conversion to his own use of over $390,000 in funds from clients. The Supreme Court of Tennessee found those actions to have violated numerous disciplinary rules and disbarred Parker in November 2006. Disciplinary proceedings were initiated in Georgia shortly thereafter. Parker acknowledged service of the Notice of Reciprocal Discipline but did not object in any way. This Court hereby accepts the recommendation of the Review Panel and orders that Parker be disbarred. Parker is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.
NOTES
[1]  Upon receipt of a certified copy of an order demonstrating that a lawyer admitted to practice in Georgia has been disciplined in another jurisdiction, the Investigative Panel issues notice to the lawyer seeking reasons why imposition of identical discipline in Georgia is, unwarranted. Following the expiration of thirty days, the Review Panel shall recommend to this Court imposition of discipline identical to that imposed by the other jurisdiction unless conditions not applicable to this case are present.